Title: From Thomas Jefferson to Christopher Ellery, 10 May 1803
From: Jefferson, Thomas
To: Ellery, Christopher


          
            Dear Sir 
                     
            Washington May 10. 1803.
          
          William Martin, keeper of the lighthouse in the district of Newport is dead, and mr Ellery the collector names two persons either of which he deems fit for a successor, to wit, Philip Caswell, son-in-law to the decedent & who has actually been the keeper of it, and Benjamin Remington of Conanicut, an old sea-captain of between 60. and 70. years of age. the age of the latter, if not now, will shortly be an objection, & nothing is said of the politics of either. considering that the republican description of our citizens has not yet nearly obtained that share in the public offices to which they are entitled, & from which they were so long excluded, such an one of equal qualifications for the public service, ought to be preferred to a federal competitor. will you be so good as to inform me who, on the whole, you think most proper to be appointed, not letting the enquiry in the mean time become public? Accept my friendly & respectful salutations.
          
            Th: Jefferson
          
          
            Caswell seems to have some claim from possession, if his politics should not give a preference to another as well qualified.
          
        